DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final Office Action on the merits.  Claims 1-11 are currently pending and are addressed below.

Priority
Acknowledgment is made of applicant's claim priority for foreign application JP 2020-053102 filed on 03/24/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/02/2021, 11/29/2021, and 01/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to due to a possible typographical error in Figs. 3 and 7-9 regarding bridge "BG" and edge portions "ED1" and "ED2". The specification uses the reference label “BG” for the bridge, whereas Fig. 3 uses the label “GB” for the bridge. Additionally, the specification uses the reference labels “EG1” and “EG2”, whereas Figs. 7-9 use the reference labels “ED1” and “ED2”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-11 objected to because of the following informalities:  The preamble of claim 1 claims a "saddle ride type vehicle," but the rest of the claims use the term "self-vehicle". Because the claims do not recite a relationship between the "saddle ride type vehicle" and "self-vehicle," it is unclear if the saddle ride type vehicle is the same as the self-vehicle and must be clarified in the claim language. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the sensing unit in claims 1-11 ([0038] recites a radar as corresponding structure for the sensing unit);
“…configured to sense a four-wheel vehicle that is present in front of a self-vehicle and is traveling in a travel lane of the self-vehicle…”
“…senses a vehicle width of the four-wheel vehicle…”
“…senses a height of the four-wheel vehicle…"
the control unit in claims 1-11 ([0041] recites a processor as corresponding structure for the control unit);
“…configured to…perform follow-travel control for causing traveling of the self-vehicle to follow traveling of the four-wheel vehicle…”
“…controls the travel position in the vehicle width direction of the self-vehicle…”
the identification unit in claims 5-6;
“…configured to identify whether or not the travel lane of the self-vehicle is curved…”
"…identifies whether or not the travel lane of the self-vehicle is curved based on a least one of…”
the communication unit in claim 7;
“…configured to communicate with the four-wheel vehicle…”
“…acquires right-or-left turn information of the four-wheel vehicle by communicating with the four-wheel vehicle…”
the acquisition unit in claims 8-9;
“…configured to acquire a travel speed of the self-vehicle…”
The measuring unit in claim 10.
“…configured to measure a pressure of wind that the self-vehicle receives while traveling…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There are no structural aspects described that perform the following functions:
Identifying whether or not the travel lane of the self-vehicle is curved (See at least [0066] & [0069])
Communicating with the four-wheel vehicle and acquiring right-or-left turn information of the four-wheel vehicle (See at least [0071])
Acquiring a travel speed of the self-vehicle (See at least [0073-0074])
Measuring a pressure of wind that the self-vehicle receives while traveling; (See at least [0077])

Within claims 5-6, the “identification unit” is configured to identify whether or not the travel lane of the self-vehicle is curved; however, the claims do not describe any structural aspects that perform the function of identifying a curved travel lane. 
Within claim 7, the “communication unit” is configured to communicate with the four-wheel vehicle and acquire right-or-left turn information of the four-wheel vehicle; however, the claims do not describe any structural aspects that perform the function of communicating or acquiring turn information.
Within claims 8-9, the “acquisition unit” is configured to acquire a travel speed of the self-vehicle; however, the claims do not describe any structural aspects that perform the function of acquiring a travel speed.
Within claim 10, the “measuring unit” is configured to measure a pressure of wind that the self-vehicle receives while traveling; however, the claims do not describe any structural aspects that perform the function of measuring a pressure of wind.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “identification unit,” “communication unit,” “acquisition unit,” and “measuring unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claims and specification do not include the steps or algorithms for the identification unit, communication unit, acquisition unit, and measuring unit. Therefore, claims 5-10 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi of US 20170144665 A1, filed 02/03/2017, hereinafter “Ohashi”, in view of Matsumoto of US 20190168758 A1, filed 08/03/2017, hereinafter “Matsumoto”.
Regarding claim 1, Ohashi teaches: 
A saddle ride type vehicle comprising: a sensing unit configured to sense a four-wheel vehicle that is present in front of a self-vehicle and is traveling in a travel lane of the self-vehicle (See at least Figs. 29-30 & [0008]: “According to some embodiments, there is provided a saddled vehicle driven by a driver sitting on a saddle seat with steering a handlebar comprising a detection means for detecting a traffic lane in which an own vehicle (e.g., the vehicle drive by the driver) travels and other vehicles; and a cruise control means for judging the other vehicles detected by the detection means and traveling in a same traffic lane as the own vehicle's traffic lane as a preceding vehicle and for cruise controlling the own vehicle so that it follows the preceding vehicle while keeping a preset intervehicular distance relative to the preceding vehicle characterized in that the cruise control means determines a forward intervehicular distance which is a distance from the own vehicle to the preceding vehicle in a traveling direction and a side intervehicular distance which is a distance from the own vehicle to the preceding vehicle in a vehicle width direction and performs the cruise control (e.g., automatic travel control) in accordance with the forward intervehicular distance and the side intervehicular distance.” The invention recites a saddled vehicle or saddle ride type vehicle. Figs. 29-30 show the saddled vehicle or self-vehicle P1 traveling in the same lane as preceding vehicles P2 and P3. The preceding vehicles are broad enough to encompass four-wheel vehicles. The saddled vehicle also comprises a detection means or sensing unit configured to sense a preceding vehicle in front of and in the same traffic lane as the self-vehicle.)
wherein the sensing unit senses a vehicle width of the four-wheel vehicle, and (See at least [0012, 0027 & 0096]: “In addition, the detection means 10 (e.g., radar 10a and image sensor 10c) of the present embodiment is able to detect the width W of the preceding vehicle 1 and/or 2 and the cruise control means 5 is configured to set the forward intervehicular distance Y so that the forward intervehicular distance Y of the preceding vehicle 1 and/or 2 having a larger vehicle width W detected by the detection means 10 is larger than that of the preceding vehicle 1 and/or 2 having a smaller vehicle width W detected by the detection means 10.” The detection means or sensing unit uses a radar or image sensor to sense a vehicle width of the preceding vehicle or four-wheel vehicle.)
Ohashi does not explicitly teach:
a control unit configured to, in a case where the four-wheel vehicle is sensed by the sensing unit, perform follow-travel control for causing traveling of the self-vehicle to follow traveling of the four-wheel vehicle,
the control unit, in the follow-travel control, controls a travel position in a vehicle width direction of the self-vehicle so that at least a portion of the self- vehicle falls within a region within the vehicle width of the four-wheel vehicle.
Matsumoto teaches:
a control unit configured to, in a case where the four-wheel vehicle is sensed by the sensing unit, perform follow-travel control for causing traveling of the self-vehicle to follow traveling of the four-wheel vehicle, (See at least [0012]: “The cruise control device includes a position acquisition unit that acquires a position of a preceding vehicle traveling ahead of the own vehicle in the traveling direction, based on image information captured by the imaging device, a track generation unit that generates a track of the preceding vehicle, based on the position of the preceding vehicle acquired by the position acquisition unit, and a following travel control unit that performs following travel control for following the preceding vehicle by calculating an amount of control for causing the own vehicle to travel along the track of the preceding vehicle generated by the track generation unit, and by causing the own vehicle to travel, based on the calculated amount of control.” After the imaging device or sensing unit senses the presence of preceding vehicle or four-wheel vehicle, the following travel control unit causes the own vehicle self-vehicle to travel follow behind the preceding vehicle.)
the control unit, in the follow-travel control, controls a travel position in a vehicle width direction of the self-vehicle so that at least a portion of the self- vehicle falls within a region within the vehicle width of the four-wheel vehicle. (See at least Figs. 3A-3B & [0013]: “Therefore, when the own vehicle is automatically following the preceding vehicle having a narrow width, the own vehicle may deviate from the middle of the lane along the track of the preceding vehicle.” Figs. 3A-3B show the travel path of the own vehicle or self-vehicle to falling within a vehicle width region behind the preceding vehicle or four-wheel vehicle.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Ohashi’s saddle ride type vehicle with Matsumoto’s following travel control unit. Doing so would be obvious since it can increase maneuverability in the vehicle width direction for a self-vehicle following behind another vehicle during cruise control mode. Ultimately this would prevent the self-vehicle from meandering when the following target vehicle or preceding vehicle is also meandering, in which the likelihood of collision with vehicles traveling in the same traffic lane is increased (See at least [0010-0011] of Matsumoto).
Regarding claim 2, Ohashi and Matsumoto in combination teach all the limitations of claim 1.
Ohashi does not teach:
wherein the control unit, in the follow-travel control, controls the travel position in the vehicle width direction of the self-vehicle so that a central portion in the vehicle width direction of the self-vehicle is brought closer to a central portion in a vehicle width direction of the four-wheel vehicle.
Matsumoto additionally teaches:
wherein the control unit, in the follow-travel control, controls the travel position in the vehicle width direction of the self-vehicle so that a central portion in the vehicle width direction of the self-vehicle is brought closer to a central portion in a vehicle width direction of the four-wheel vehicle. (See at least Figs. 3A-3B & [0038]: “Vehicles other than motorcycles have smaller ranges of allowable lateral movement within the lane than that of motorcycles, and thus are likely to travel substantially through the middle of the lane as illustrated in the left drawing of FIG. 3. Therefore, when a vehicle other than the motorcycle is set as the target vehicle for following travel control, the own vehicle can also be expected to travel substantially through the middle of the lane.” Figs. 3A-3B show the travel path for the own vehicle or self-vehicle following behind the preceding vehicle or four-wheel vehicle. Examiner interprets the middle point of the own vehicle to be the central portion of the self-vehicle. While traveling along the travel path, the central portion of the own vehicle is shown to drift between the left/right portions or edge portions and central portion of the vehicle width region behind the four-wheel vehicle.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Ohashi’s saddle ride type vehicle with Matsumoto’s following travel control unit. Doing so would be obvious since it can increase maneuverability in the vehicle width direction for a self-vehicle following behind another vehicle during cruise control mode. Ultimately this would prevent the self-vehicle from meandering when the following target vehicle or preceding vehicle is also meandering, in which the likelihood of collision with vehicles traveling in the same traffic lane is increased (See at least [0010-0011] of Matsumoto).When a vehicle is traveling behind another vehicle, there are certain scenarios where it is safer or more ideal to remain in the central portion of the vehicle width region, rather than the edge portion. 
Regarding claim 8, Ohashi and Matsumoto in combination teach all the limitations of claim 1 as discussed above.
Ohashi additionally teaches:
an acquisition unit configured to acquire a travel speed of the self-vehicle, (See at least [0080]: “The saddled vehicle of the present embodiment comprises detection sensors Sn9 and Sn10 for detecting states (e.g., operated state or not-operated state) respectively of the side stand 12 and the main stand 13, a detection sensor Sn8 for detecting presence or absence of a seated driver on the saddle seat 11, a detection sensor Sn3 for detecting a rotational angle of the throttle grip Ga (i.e. accelerator opening), an engine rotation sensor Sn4 electrically connected to the driving power source ECU 3 and a vehicle speed sensor Sn7 for detecting the vehicle speed.” The detection sensor or acquisition unit acquires the travel speed of the saddled vehicle or self-vehicle.)
wherein in a case where the travel speed of the self-vehicle acquired by the acquisition unit is a predetermined speed or less, (See at least [0026]: “In some embodiments in which the cruise control means controls so that the forward intervehicular distance of the own vehicle is allowed to become zero (0) when the vehicle speed of the own vehicle is lower than a predetermined value when performing the cruise control relative to the preceding vehicle having the side intervehicular distance larger than a predetermined value, it is possible to allow the own vehicle to perform parallel traveling at the time of reduced speed traveling and stop in s parallel-positioned state during a traffic signal stop and to give priority to shortening the row of vehicles over keeping the space for the side intervehicular distance of the own vehicle when travelling through a traffic jam at reduced speed or stopping at traffic signal.” The cruise control means is able to control the self-vehicle based on the self-vehicle speed acquired by the detection sensor or acquisition unit and depicts a scenario where the self-vehicle speed is a predetermined speed or less.)
Matsumoto additionally teaches:
the control unit, in the follow- travel control, controls the travel position in the vehicle width direction of the self-vehicle so that a central portion in the vehicle width direction of the self- vehicle is brought closer to an edge portion in a vehicle width direction of the four-wheel vehicle. (See at least Figs. 3A-3B & [0038]: “Vehicles other than motorcycles have smaller ranges of allowable lateral movement within the lane than that of motorcycles, and thus are likely to travel substantially through the middle of the lane as illustrated in the left drawing of FIG. 3. Therefore, when a vehicle other than the motorcycle is set as the target vehicle for following travel control, the own vehicle can also be expected to travel substantially through the middle of the lane.” Figs. 3A-3B show the travel path for the own vehicle or self-vehicle following behind the preceding vehicle or four-wheel vehicle. Examiner interprets the middle point of the own vehicle to be the central portion of the self-vehicle. While traveling along the travel path, the central portion of the own vehicle is shown to drift between the left/right portions or edge portions and central portion of the vehicle width region behind the four-wheel vehicle.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Ohashi’s saddle ride type vehicle with Matsumoto’s following travel control unit. Doing so would be obvious since it can increase maneuverability in the vehicle width direction for a self-vehicle following behind another vehicle during cruise control mode. Ultimately this would prevent the self-vehicle from meandering when the following target vehicle or preceding vehicle is also meandering, in which the likelihood of collision with vehicles traveling in the same traffic lane is increased (See at least [0010-0011] of Matsumoto).For example, when a vehicle travels at a lower speed, it is able to safely change its travel position between the central portion and edge portions of the vehicle width region. 
Regarding claim 9, Ohashi teaches all the limitations of claim 8, in addition to: 
wherein, in a case where the travel speed of the self-vehicle acquired by the acquisition unit is faster than the predetermined speed, (See at least [0127]: “On the other hand, when judged that a predetermined time has lapsed from the cruise throttle output at step S5, it is further judged whether the vehicle speed is higher than a setting vehicle speed at step S6.” The invention depicts a scenario where the travel speed of the self-vehicle acquired by the detection sensor or acquisition unit is faster than the setting vehicle speed or predetermined speed.)
Ohashi does not teach:
the control unit, in the follow-travel control, controls the travel position in the vehicle width direction of the self-vehicle so that the central portion in the vehicle width direction of the self-vehicle is brought closer to a central portion in the vehicle width direction of the four-wheel vehicle. 
Matsumoto teaches:
the control unit, in the follow-travel control, controls the travel position in the vehicle width direction of the self-vehicle so that the central portion in the vehicle width direction of the self-vehicle is brought closer to a central portion in the vehicle width direction of the four-wheel vehicle. (See at least Figs. 3A-3B & [0038]: “Vehicles other than motorcycles have smaller ranges of allowable lateral movement within the lane than that of motorcycles, and thus are likely to travel substantially through the middle of the lane as illustrated in the left drawing of FIG. 3. Therefore, when a vehicle other than the motorcycle is set as the target vehicle for following travel control, the own vehicle can also be expected to travel substantially through the middle of the lane.” Figs. 3A-3B show the travel path for the own vehicle or self-vehicle following behind the preceding vehicle or four-wheel vehicle. Examiner interprets the middle point of the own vehicle to be the central portion of the self-vehicle. While traveling along the travel path, the central portion of the own vehicle is shown to drift between the left/right portions or edge portions and central portion of the vehicle width region behind the four-wheel vehicle.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Ohashi’s saddle ride type vehicle with Matsumoto’s following travel control unit. Doing so would be obvious since it can increase maneuverability in the vehicle width direction for a self-vehicle following behind another vehicle during cruise control mode. Ultimately this would prevent the self-vehicle from meandering when the following target vehicle or preceding vehicle is also meandering, in which the likelihood of collision with vehicles traveling in the same traffic lane is increased (See at least [0010-0011] of Matsumoto).. For example, when a vehicle travels at a higher speed, it is safer or more ideal to remain in the central portion of the vehicle width region, since the vehicle would be able to maintain a greater distance between surrounding vehicles.
Regarding claim 11, Ohashi teaches:
A control apparatus of a saddle ride type vehicle, the apparatus comprising: (See at least [0008]: “According to some embodiments, there is provided a saddled vehicle driven by a driver sitting on a saddle seat with steering a handlebar comprising a detection means for detecting a traffic lane in which an own vehicle (e.g., the vehicle drive by the driver) travels and other vehicles; and a cruise control means for judging the other vehicles detected by the detection means and traveling in a same traffic lane as the own vehicle's traffic lane as a preceding vehicle and for cruise controlling the own vehicle so that it follows the preceding vehicle while keeping a preset intervehicular distance relative to the preceding vehicle characterized in that the cruise control means determines a forward intervehicular distance which is a distance from the own vehicle to the preceding vehicle in a traveling direction and a side intervehicular distance which is a distance from the own vehicle to the preceding vehicle in a vehicle width direction and performs the cruise control (e.g., automatic travel control) in accordance with the forward intervehicular distance and the side intervehicular distance.” The invention recites a cruise control means or control apparatus for a saddled vehicle or saddle ride type vehicle.)
a sensing unit configured to sense a four-wheel vehicle that is present in front of a self-vehicle and is traveling in a travel lane of the self-vehicle; and (See at least [0012, 0027 & 0096]: “In addition, the detection means 10 (e.g., radar 10a and image sensor 10c) of the present embodiment is able to detect the width W of the preceding vehicle 1 and/or 2 and the cruise control means 5 is configured to set the forward intervehicular distance Y so that the forward intervehicular distance Y of the preceding vehicle 1 and/or 2 having a larger vehicle width W detected by the detection means 10 is larger than that of the preceding vehicle 1 and/or 2 having a smaller vehicle width W detected by the detection means 10.” The detection means or sensing unit uses a radar or image sensor to sense a vehicle width of the preceding vehicle or four-wheel vehicle.)
wherein the sensing unit senses a vehicle width of the four-wheel vehicle, and (See at least [0012, 0027 & 0096]: “In addition, the detection means 10 (e.g., radar 10a and image sensor 10c) of the present embodiment is able to detect the width W of the preceding vehicle 1 and/or 2 and the cruise control means 5 is configured to set the forward intervehicular distance Y so that the forward intervehicular distance Y of the preceding vehicle 1 and/or 2 having a larger vehicle width W detected by the detection means 10 is larger than that of the preceding vehicle 1 and/or 2 having a smaller vehicle width W detected by the detection means 10.” The detection means or sensing unit uses a radar or image sensor to sense a vehicle width of the preceding vehicle or four-wheel vehicle.)
Ohashi does not teach:
a control unit configured to, in a case where the four-wheel vehicle is sensed by the sensing unit, perform follow-travel control for causing traveling of the self-vehicle to follow traveling of the four-wheel vehicle, 
the control unit, in the follow-travel control, controls a travel position in a vehicle width direction of the self-vehicle so that at least a portion of the self- vehicle falls within a region within the vehicle width of the four-wheel vehicle.
Matsumoto teaches:
a control unit configured to, in a case where the four-wheel vehicle is sensed by the sensing unit, perform follow-travel control for causing traveling of the self-vehicle to follow traveling of the four-wheel vehicle, (See at least [0012]: “The cruise control device includes a position acquisition unit that acquires a position of a preceding vehicle traveling ahead of the own vehicle in the traveling direction, based on image information captured by the imaging device, a track generation unit that generates a track of the preceding vehicle, based on the position of the preceding vehicle acquired by the position acquisition unit, and a following travel control unit that performs following travel control for following the preceding vehicle by calculating an amount of control for causing the own vehicle to travel along the track of the preceding vehicle generated by the track generation unit, and by causing the own vehicle to travel, based on the calculated amount of control.” After the imaging device or sensing unit senses the presence of preceding vehicle or four-wheel vehicle, the following travel control unit causes the own vehicle self-vehicle to travel follow behind the preceding vehicle.)
the control unit, in the follow-travel control, controls a travel position in a vehicle width direction of the self-vehicle so that at least a portion of the self- vehicle falls within a region within the vehicle width of the four-wheel vehicle. (See at least Figs. 3A-3B & [0013]: “Therefore, when the own vehicle is automatically following the preceding vehicle having a narrow width, the own vehicle may deviate from the middle of the lane along the track of the preceding vehicle.” Figs. 3A-3B show the travel path of the own vehicle or self-vehicle to falling within a vehicle width region behind the preceding vehicle or four-wheel vehicle.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Ohashi’s saddle ride type vehicle with Matsumoto’s following travel control unit. Doing so would be obvious since it can increase maneuverability in the vehicle width direction for a self-vehicle following behind another vehicle during cruise control mode. Ultimately this would prevent the self-vehicle from meandering when the following target vehicle or preceding vehicle is also meandering, in which the likelihood of collision with vehicles traveling in the same traffic lane is increased (See at least [0010-0011] of Matsumoto).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Matsumoto and further in view of Takahashi of JP 2019128744 A, filed 01/23/2018, hereinafter “Takahashi”.
Regarding claim 3, Ohashi and Matsumoto in combination teach all the limitations of claim 1 as discussed above. Matsumoto additionally teaches:
the control unit, in the follow-travel control, controls the travel position in the vehicle width direction of the self- vehicle so that a central portion in the vehicle width direction of the self-vehicle is brought closer to an edge portion in a vehicle width direction of the four-wheel vehicle. (See at least Fig. 3A & [0038]: “Vehicles other than motorcycles have smaller ranges of allowable lateral movement within the lane than that of motorcycles, and thus are likely to travel substantially through the middle of the lane as illustrated in the left drawing of FIG. 3. Therefore, when a vehicle other than the motorcycle is set as the target vehicle for following travel control, the own vehicle can also be expected to travel substantially through the middle of the lane.” Figs. 3A-3B show travel path for the own vehicle or self-vehicle following behind the preceding vehicle or four-wheel vehicle. Examiner interprets the middle point of the own vehicle to be the central portion of the self-vehicle. While traveling along the travel path, the central portion of the own vehicle is shown to drift between the left/right portions or edge portions and central portion of the vehicle width region behind the four-wheel vehicle. Fig. 3B shows the edge portions to be the left and right sides of the vehicle width region behind the preceding vehicle.)
Ohashi and Matsumoto in combination do not expressly teach:
wherein the sensing unit senses a height of the four-wheel vehicle and in a case where the height of the four-wheel vehicle sensed by the sensing unit is a predetermined height or more,
Takahashi teaches:
wherein the sensing unit senses a height of the four-wheel vehicle and in a case where the height of the four-wheel vehicle sensed by the sensing unit is a predetermined height or more, (See at least pg. 5, ¶3: “Whether it is “a heavy object capable of causing an accident on an object such as a vehicle” or not is preferably determined using a condition that the height of an object around the vehicle is not less than a predetermined value. Whether or not the height of an object around the vehicle is a predetermined value or more may be detected based on an image of at least one of a microwave sensor or a camera.” The image capturing apparatus or sensing unit detects the presence of an object, which could include a four-wheel vehicle. The image data captured by the sensing unit is used to determine the height of the object or four-wheel vehicle and verify if the result exceeds a predetermined height value.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Ohashi’s saddle ride type vehicle and Matsumoto’s following travel control unit with Takahashi’s technique of determining if the measured vehicle height is less than a predetermined height value. Doing so would help the self-vehicle distinguish between taller vehicles with longer stopping distances that result in poor visibility for the self-vehicle, such as semi-trailer trucks, and shorter vehicles that are easier to maneuver around and safer to follow behind at a higher speed. This improvement would result in a lower number of traffic incidents.
Regarding claim 4, Ohashi, Matsumoto, and Takahashi in combination teach all the limitations of claim 3 as discussed above. Matsumoto additionally teaches:
the control unit, in the follow-travel control, controls the travel position in the vehicle width direction of the self- vehicle so that a central portion in the vehicle width direction of the self-vehicle is brought closer to an edge portion in a vehicle width direction of the four-wheel vehicle. (See at least Fig. 3A & [0038]: “Vehicles other than motorcycles have smaller ranges of allowable lateral movement within the lane than that of motorcycles, and thus are likely to travel substantially through the middle of the lane as illustrated in the left drawing of FIG. 3. Therefore, when a vehicle other than the motorcycle is set as the target vehicle for following travel control, the own vehicle can also be expected to travel substantially through the middle of the lane.” Figs. 3A-3B show travel path for the own vehicle or self-vehicle following behind the preceding vehicle or four-wheel vehicle. Examiner interprets the middle point of the own vehicle to be the central portion of the self-vehicle. While traveling along the travel path, the central portion of the own vehicle is shown to drift between the edge portions and central portion of the vehicle width region behind the four-wheel vehicle. Fig. 3B shows the edge portions to be the left and right sides of the vehicle width region behind the preceding vehicle.)
Ohashi and Matsumoto in combination do not explicitly teach:
wherein in a case where the height of the four-wheel vehicle sensed by the sensing unit is less than the predetermined height, 
Takahashi teaches:
wherein in a case where the height of the four-wheel vehicle sensed by the sensing unit is less than the predetermined height, (See at least pg. 5, ¶3: “Whether it is “a heavy object capable of causing an accident on an object such as a vehicle” or not is preferably determined using a condition that the height of an object around the vehicle is not less than a predetermined value. Whether or not the height of an object around the vehicle is a predetermined value or more may be detected based on an image of at least one of a microwave sensor or a camera.” The image capturing apparatus or sensing unit detects the presence of an object, which could include a four-wheel vehicle. The image data captured by the sensing unit is used to determine the height of the object or four-wheel vehicle and verify if the result exceeds a predetermined height value, which also implies that it can be determined whether the result does not exceed or is less than a predetermined height.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Ohashi’s saddle ride type vehicle and Matsumoto’s following travel control unit with Takahashi’s technique of determining if the measured height is less than a predetermined height value. Doing so would help the self-vehicle distinguish between taller vehicles with longer stopping distances that result in poor visibility for the self-vehicle, such as semi-trailer trucks, and shorter vehicles that are easier to maneuver around and safer to follow behind at a higher speed. This improvement would result in a lower number of traffic incidents.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Matsumoto and further in view of Etoh of US 4670845 A, filed 10/15/1984, hereinafter “Etoh”.
Regarding claim 5, Ohashi and Matsumoto in combination teach all the limitations of claim 1 as discussed above.
Ohashi additionally teaches:
to which the travel lane of the self- vehicle is curved among two edge portions in a vehicle width direction of the four-wheel vehicle. (See at least Fig. 30 & [0090]: “Furthermore, for example, when a traffic lane detected by the detection means 10 is determined to be a curved traveling road (curved lane) and supposing that preceding vehicle 1 and/or 2 travel in a same traffic lane as shown in FIG. 30, a point (reference point P1′) of the own vehicle A nearest to the preceding vehicle 2, a point (nearest point P2′) of the preceding vehicle 1 nearest to the own vehicle A, a point (nearest point P3′) of the preceding vehicle 2 nearest to the own vehicle A, and a virtual line α′ (curved line in this case) passing through the reference point P1′ and parallel to the traffic lane are each determined.”)
Matsumoto additionally teaches:
the control unit, in the follow-travel control, controls the travel position in the vehicle width direction of the self-vehicle so that a central portion in the vehicle width direction of the self-vehicle is brought closer to an edge portion on a side in a direction (See at least Figs. 3A-3B & [0038]: “Vehicles other than motorcycles have smaller ranges of allowable lateral movement within the lane than that of motorcycles, and thus are likely to travel substantially through the middle of the lane as illustrated in the left drawing of FIG. 3. Therefore, when a vehicle other than the motorcycle is set as the target vehicle for following travel control, the own vehicle can also be expected to travel substantially through the middle of the lane.” Figs. 3A-3B show the travel path for the own vehicle or self-vehicle following behind the preceding vehicle or four-wheel vehicle. Examiner interprets the middle point of the own vehicle to be the central portion of the self-vehicle. While traveling along the travel path, the central portion of the own vehicle is shown to drift between the left/right portions or edge portions and central portion of the vehicle width region behind the four-wheel vehicle.)
Ohashi and Matsumoto in combination do not expressly teach:
an identification unit configured to identify whether or not the travel lane of the self- vehicle is curved, wherein in a case where the travel lane of the self-vehicle is identified to be curved by the identification unit, 
Etoh teaches:
an identification unit configured to identify whether or not the travel lane of the self- vehicle is curved, wherein in a case where the travel lane of the self-vehicle is identified to be curved by the identification unit, (See at least [0007]: “The curved road detection circuit 11 recognizes that the vehicle is moving along a curved road when a steering angle sensor 9 outputs a signal indicating that a steering wheel is rotated through greater than a predetermined angle.”
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Ohashi’s saddle ride type vehicle and Matsumoto’s following travel control unit with Etoh’s technique of determining if the self-vehicle travel lane is curved. Doing so would be obvious since traffic lanes usually have some degree of curvature. The vehicle should be able to control itself along a vehicle width direction even when the lane is curved. Being able to determine when a travel lane is curved can help the following travel control unit adjust the travel position toward the opposite direction of the curve, which helps prevent rear-end collisions with the preceding vehicle and improves and drivability of the vehicle (See at least [0005] of Takahashi).
Regarding claim 6, Ohashi, Matsumoto, and Etoh in combination teach all the limitations of claim 5 as discussed above. 
Etoh additionally teaches:
wherein the identification unit identifies whether or not the travel lane of the self-vehicle is curved based on at least one of position information of the self- vehicle, turning angle information of the self-vehicle, bank angle information of the self-vehicle, and map information. (See at least [0007]: “The curved road detection circuit 11 recognizes that the vehicle is moving along a curved road when a steering angle sensor 9 outputs a signal indicating that a steering wheel is rotated through greater than a predetermined angle.”
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Ohashi’s saddle ride type vehicle and Matsumoto’s following travel control unit with Etoh’s technique of determining if the self-vehicle travel lane is curved. Doing so would be obvious since traffic lanes usually have some degree of curvature. The vehicle should be able to control itself along a vehicle width direction even when the lane is curved. Being able to determine when a travel lane is curved can help the following travel control unit adjust the travel position toward the opposite direction of the curve to reduce the risk of skidding. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Matsumoto and further in view of Hirobe of JP 2009098854 A, filed 10/16/2007, hereinafter “Hirobe”.
Regarding claim 7, Ohashi and Matsumoto in combination teach all the limitations of claim 1 as discussed above. Matsumoto additionally teaches:
the control unit, in the follow-travel control, controls the travel position in the vehicle width direction of the self-vehicle so that a central portion in the vehicle width direction of the self-vehicle is brought closer to an edge portion on a side in a direction that is different from a direction that is indicated by the right- or-left turn information among two edge portions in a vehicle width direction of the four-wheel vehicle. (See at least Figs. 3A-3B & [0038]: “Vehicles other than motorcycles have smaller ranges of allowable lateral movement within the lane than that of motorcycles, and thus are likely to travel substantially through the middle of the lane as illustrated in the left drawing of FIG. 3. Therefore, when a vehicle other than the motorcycle is set as the target vehicle for following travel control, the own vehicle can also be expected to travel substantially through the middle of the lane.” Figs. 3A-3B show the travel path for the own vehicle or self-vehicle following behind the preceding vehicle or four-wheel vehicle. Examiner interprets the middle point of the own vehicle to be the central portion of the self-vehicle. While traveling along the travel path, the central portion of the own vehicle is shown to drift between the left/right portions or edge portions and central portion of the vehicle width region behind the four-wheel vehicle.)
Ohashi and Matsumoto in combination do not explicitly teach:
communication unit configured to communicate with the four-wheel vehicle, wherein the communication unit acquires right-or-left turn information of the four-wheel vehicle by communicating with the four-wheel vehicle, and
Hirobe teaches:
a communication unit configured to communicate with the four-wheel vehicle, wherein the communication unit acquires right-or-left turn information of the four-wheel vehicle by communicating with the four-wheel vehicle, and (Fig. 20b & pg. 12, ¶7: “As described above, according to the present embodiment, an audio signal for notifying the operation state of the vehicle such as approaching of the vehicle, turning left or right, and retreating is converted into radio waves, infrared rays, electromagnetic waves, etc. (Pedestrians, bicycles, motorcycles, other vehicles, etc.) transmit to portable devices that are carried or worn by mobile devices, etc., and receive audio signals in portable devices and output them as sound, affecting the surrounding environment Thus, the vehicle approach, right / left turn, reverse, etc. can be notified without fail.” Fig. 20b shows a vehicle 40 making a right turn with a subject 50 near the vehicle, in which a subject is defined as a person, bicycle, or a motorcycle. The motorcycle containing the portable device or communication unit receives the right-or-left turn information of four-wheel vehicles via radio waves, infrared rays, electromagnetic waves, etc.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Ohashi’s saddle ride type vehicle and Matsumoto’s following travel control unit with Hirobe’s communication unit for acquiring right-or-left turn information from the preceding four-wheel vehicle attempting to make a right-or-left turn. By moving toward the direction that is different than indicated by the left-or-right turn information, the self-vehicle can maneuver itself toward a safer portion within the vehicle width region behind the four-wheel vehicle to avoid a potential collision.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Matsumoto and further in view of Sannodo of JP 2010208465 A, filed 03/10/2009, hereinafter “Sannodo”.
Regarding claim 10, Ohashi and Matsumoto in combination teach all the limitations of claim 1 as discussed above. Matsumoto additionally teaches:
the control unit, in the follow- travel control, controls the travel position in the vehicle width direction of the self-vehicle so that a central portion in the vehicle width direction of the self- vehicle is brought closer to a central portion in a vehicle width direction of the four-wheel vehicle. (See at least Figs. 3A-3B & [0038]: “Vehicles other than motorcycles have smaller ranges of allowable lateral movement within the lane than that of motorcycles, and thus are likely to travel substantially through the middle of the lane as illustrated in the left drawing of FIG. 3. Therefore, when a vehicle other than the motorcycle is set as the target vehicle for following travel control, the own vehicle can also be expected to travel substantially through the middle of the lane.” Figs. 3A-3B show the travel path for the own vehicle or self-vehicle following behind the preceding vehicle or four-wheel vehicle. Examiner interprets the middle point of the own vehicle to be the central portion of the self-vehicle. While traveling along the travel path, the central portion of the own vehicle is shown to drift between the left/right portions or edge portions and central portion of the vehicle width region behind the four-wheel vehicle.)
Ohashi and Matsumoto in combination do not explicitly teach:
a measuring unit configured to measure a pressure of wind that the self-vehicle receives while traveling,
wherein in a case where the pressure of wind measured by the measuring unit is a predetermined pressure of wind or more,
Sannodo teaches:
a measuring unit configured to measure a pressure of wind that the self-vehicle receives while traveling, (See at least pg. 3, ¶9: “The anemometer 16 is a measuring device that determines whether or not the measured wind pressure is higher than a predetermined wind pressure by measuring the wind pressure received by the windshield of the host vehicle.” The anemometer or measuring unit measures a pressure of wind that the self-vehicle receives while traveling by measuring the wind pressure received by the host vehicle or self-vehicle’s windshield.)
wherein in a case where the pressure of wind measured by the measuring unit is a predetermined pressure of wind or more, (See at least pg. 3, ¶9: “The anemometer 16 is a measuring device that determines whether or not the measured wind pressure is higher than a predetermined wind pressure by measuring the wind pressure received by the windshield of the host vehicle.” The anemometer or measuring unit is shown to account for scenarios where the measured wind pressure is higher than a predetermined pressure of wind or more.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Ohashi’s saddle ride type vehicle and Matsumoto’s following travel control unit with Sannodo’s measuring unit for determining the wind pressure received by the self-vehicle and comparing the result with a predetermined wind pressure. Doing so would help maneuver the self-vehicle toward the central portion of the vehicle width direction behind the four-wheel vehicle, which is a safer region to drive in during high winds than the edge portion of the vehicle width direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190315355 A1 is directed to a cruise control device that includes a target detection unit and following control unit to perform cruise control and adjusts the vehicle acceleration to maintain an inter-vehicular distance with respect to the followed target.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikki Molina whose telephone number is (571) 272-5180. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad, can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKKI MARIE M MOLINA/Examiner, Art Unit 3662    

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662